Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 05/05/2022.
Remarks
The claims are presented as follows:

Claim 2 is canceled.
Claim 31 is new.
Claims 1, 3-31 are pending.
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. Publication No. (US 2021/0360698 A1) in view of Kwak et al. Publication No. (US 2019/0349904 A1).

Regarding claim 1, Xu teaches a method of wireless communication performed by a user equipment (UE) (wireless device 110 FIG.1), comprising: 
receiving, from a network node (base station gNB 122 FIG.1), an indication of a plurality of sets of slot format indicator parameters (receives configuration parameters indicating: a plurality of slot format combinations of a cell; and a slot format indicator (SFI) radio network temporary identifier (RNTI) [0488-490] FIG.20);  
receiving, from the network node, a communication that identifies a set of slot format indicator parameters from the plurality of sets of slot format indicator parameters (receiving a downlink control information (DCI) indication indicating a slot format combination of the plurality of slot format combinations is received. The slot format combination indicates a channel occupancy time (COT) duration for the cell. A determination is made, based on the receiving the DCI, that the COT duration starts from the slot [0488-490] FIG.20B).  
Xu does not explicitly teach,
identifying, based at least in part on the set of slot format indicator parameters, a physical downlink control channel communication, transmitted by the network node, identifying a slot format indicator index for communicating with the network node; and 
communicating with the network node based at least in part on the slot format indicator index.
Kwak teaches identifying, based at least in part on the set of slot format indicator parameters, a physical downlink control channel communication, transmitted by the network node, identifying a slot format indicator index for communicating with the network node (Kwak: a UE detect, via blind decoding on at least a portion of a control resource set, a Downlink Control Information message that indicates a combination for slot formats of the set of combinations for slot formats via slot format indicator SFI-Index from the network node, and determine a slot format for one or more slots based on the indicated combination for slot formats to facilitate transmission and reception of group common Physical Downlink Control Channel, wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format [0075-78] FIG.8); and 
communicating with the network node based at least in part on the slot format indicator index (Kwak: the UE communicate with the network node as indicated by the SFI slot format, which is one of four (e.g., DL, UL, BL (Blank), or SL (Sidelink)) or three (e.g., DL, UL, or other (which can be employed as a flexible symbol for options such as SL or BL)) options, for each symbol in a NR slot. Referring to FIG. 7, illustrated is a diagram showing example combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH communicated between the UE and the network node [0073-74] FIG.7). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Xu by the teaching of Kwak to identify a physical downlink control channel communication based at least in part on the set of slot format indicator parameters and identify a slot format indicator index for communicating with the network node in order to minimize or reduce the signaling overhead for group common PDCCH (Kwak: [0073-74] FIG.9).


	claim 2 (cancelled).

Regarding claim 3, Xu teaches the method of claim 1, wherein the plurality of sets of slot format indicator parameters identifies at least one of: a slot format indicator radio network temporary identifier (a slot format indicator (SFI) indicate a radio network temporary identifier (RNTI) [0488-490] FIG.20), a downlink control information (DCI) payload size, a location of per-carrier information within a DCI payload, a slot format combination table, a physical downlink control channel common search space, or a control resource set associated with the common search space (The DCI may comprise a downlink grant (or downlink assignment), an uplink grant, or control information transmitted in a group common PDCCH. The DCI may have a structure as shown in FIG. 20B. In response to receiving the DCI, the wireless device may determine one or more MCOT structures for multiple reference signals based on the DCI as described with respect to FIG. 20B [0490-491] FIG.21).    

Regarding claim 4, Xu teaches the method of claim 1, wherein the indication of the plurality of sets of slot format indicator parameters is included in at least one of: a radio resource control communication, 0097-110048200351 a medium access control control element communication, or a downlink control information communication (wireless device may receive, from a gNB, RRC message(s) comprising slot format combination(s), a value of MCOT-RNTI (or COT-RNTI), and an indication of a bit-field position in a DCI for a reference signal [0491-493] FIG.22).  

Regarding claim 5, Xu teaches the method of claim 1, wherein the communication comprises at least one of: a radio resource control communication, a medium access control control element communication, or a downlink control information communication (wireless device may receive, from a gNB, RRC message(s) comprising slot format combination(s), a value of MCOT-RNTI (or COT-RNTI), and an indication of a bit-field position in a DCI for a reference signal [0491-493] FIG.22).    

Regarding claim 6, Xu teaches the method of claim 1, wherein the communication comprises: a downlink control information (DCI) communication having a slot format indication DCI format, or a downlink control information (DCI) communication having a scheduling DCI format and including a field indicating the set of slot format indicator parameters (a bandwidth part indicator field value is configured in DCI format [0410-4-12] FIG.16).  

Regarding claim 7, Xu teaches the method of claim 1, wherein the set of slot format indicator parameters is associated with a bandwidth part (BWP) identifier; and wherein the communication comprises: a BWP switching communication that identifies the set of slot format indicator parameters based at least in part on the BWP identifier (the DCI comprises a BWP indicator field, a BWP indicator field value that indicate an active DL BWP, from a configured DL BWP set, for one or more DL receptions or one or more UL transmissions [0269-272] FIG.10)  

Regarding claim 8, Xu teaches the method of claim 1, wherein the set of slot format indicator parameters is associated with a set of transmission configuration indicator (TCI) states; and wherein the communication comprises: a TCI state update communication that identifies the set of slot format indicator parameters based at least in part on the set of TCI states (the information in the DCI formats for downlink scheduling comprise Transmission Configuration Indication (TCI) [0316] FIG.15).  

Regarding claim 9, Xu teaches the method of claim 1, wherein the set of slot format indicator parameters is associated with a synchronization signal block (SSB) identifier; and wherein the communication comprises: a transmission configuration indicator (TCI) state update communication that identifies the set of slot format indicator parameters based at least in part on the SSB identifier (The reference signal (RS) comprise at least one of: DMRS, SSB, and CSI-RS [0482] [0511] FIG.5B).  

Regarding claim 10, Xu teaches the method of claim 1, wherein receiving the communication that identifies the set of slot format indicator parameters comprises: receiving the communication that identifies the set of slot format indicator parameters based at least in part on transmitting, to the network node, a channel quality measurement report associated with one or more beams of the network node (the UE measures quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources, associated with a CSI-RS resource index (CRI), or one or more DM-RSs of PBCH, may be used as RS for measuring quality of a beam pair link. Quality of a beam pair link may be defined as a reference signal received power (RSRP) value, or a reference signal received quality (RSRQ) value, and/or a CSI value measured on RS resources [0251-252] FIG.9A).  

Regarding claim 11, Xu teaches the method of claim 1, wherein receiving the communication that identifies the set of slot format indicator parameters comprises: receiving the communication that identifies the set of slot format indicator parameters based at least in part on transmitting, to the network node, a request for a slot format indicator index associated with the set of slot format indicator parameters (the UE selects a random access preamble index corresponding to a selected SS block or CSI-RS from a set of one or more random access preambles for beam failure recovery request [0286-288] FIG.20B).  

Regarding claim 12, Xu teaches the method of claim 11, wherein the request for the slot format indicator index associated with the set of slot format indicator parameters is included in at least one of: an uplink control information communication, a medium access control control element communication, or a radio resource control communication (The one or more physical channels may be employed for Uplink Control Information (UCI) 509 and/or Downlink Control Information (DCI) 517 [0230-232] FIG.5).  

Regarding claim 13, Xu teaches the method of claim 1, wherein receiving the communication that identifies the set of slot format indicator parameters comprises: receiving the communication that identifies the set of slot format indicator parameters based at least in part on transmitting, to the network node, an indication of a location of the UE (an association between a position/location of a Bit-field in the DCI and a reference signal (RS) is configured to the wireless device by the gNB via an RRC message, see slot format combination as shown in FIG.20B [0489]).

Regarding claim 14, Xu teaches the method of claim 13, wherein the indication of the location of the UE comprises: an explicit indication of the location of the UE, or a measurement report associated with a positioning reference signal (an association between a position/location of a Bit-field in the DCI and a reference signal (RS) is configured to the wireless device by the gNB via an RRC message [0489] FIG. 26).

Regarding claims 15-26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from a method in the “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 27-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from the “user equipment” side with a memory and one or more processors (Xu: 110-FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 29-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from the “base station” side with a memory and one or more processors (Xu: 120-FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 31, the modified Xu teaches the UE of claim 27, wherein the one or more processors, to communicate with the network node, are configured to: -11-PATENT U.S. Patent Application No. 16/948,899 Attorney Docket No. 0097-1100/200351 communicate with the network node based at least in part on a slot format identified based at least in part on the slot format indicator index (Kwak: the UE communicate with the network node as indicated by the SFI slot format, which is one of four (e.g., DL, UL, BL (Blank), or SL (Sidelink)) or three (e.g., DL, UL, or other (which can be employed as a flexible symbol for options such as SL or BL)) options, for each symbol in a NR slot. Referring to FIG. 7, illustrated is a diagram showing example combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH communicated between the UE and the network node [0073-74] FIG.7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472